      Case: 1:19-cv-00007-ACL Doc. #: 1 Filed: 01/15/19 Page: 1 of 3 PageID #: 93



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

ROSHIA MOORE, et al.,                         )
                                              )
         Plaintiffs,                          )
                                              )
vs.                                           )       Cause No.
                                              )
KEVIN WILSON and                              )
TRADEWINDS LOGISTICS, INC.,                   )
                                              )
         Defendants.                          )

                                    NOTICE OF REMOVAL

         COMES NOW Defendant, Tradewinds Logistics, Inc., by and through its attorneys,

Roberts Perryman, P.C., and files its Notice of Removal stating the following:

                                        INTRODUCTION

         1.      A civil action has been commenced and is now pending in the Circuit Court of

New Madrid County, Missouri, Cause No. 18NM-CV00745, wherein Roshia Moore, Linda

Moore, D.S. and Z.M. are Plaintiffs, and Tradewinds Logistics, Inc. and Kevin Wilson are

Defendants.

         2.      This action is a civil action wherein Plaintiffs have pled damages for personal

injuries and wrongful death as a result of Defendants’ alleged negligence in connection with a

motor vehicle accident occurring on May 27, 2015.

         3.      Defendant Tradewinds Logistics, Inc. has been served with Plaintiff’s Petition and

consents to removal.

         4.      Upon information and belief, Defendant Kevin Wilson has not been served with

Plaintiff’s Petition.




                                            Page 1 of 3
   Case: 1:19-cv-00007-ACL Doc. #: 1 Filed: 01/15/19 Page: 2 of 3 PageID #: 94



                           DIVERSITY OF CITIZENSHIP EXISTS

       5.      This action is a civil action, of which the United States District Courts have

original jurisdiction pursuant to 28 U.S.C. §1332, and is one which may be removed to this Court

by Defendants pursuant to 28 U.S.C. §1441, and that this is a civil action or proceeding

involving diversity of citizenship.

       6.      Plaintiffs Roshia Moore, D.S. and Z.M. are citizens of the State of Mississippi and

Plaintiff Linda Moore is a citizen of the State of Indiana.

       7.      Defendant Kevin Wilson at all relevant times was and is a citizen of Louisiana.

       8.      Defendant Tradewinds Logistics, Inc. is an Indiana corporation with its principal

place of business located in Westfield, Indiana.

               THE AMOUNT IN CONTROVERSY HAS BEEN SATISFIED

       9.      The amount in controversy exceeds $75,000.00 exclusive of interest and costs as

Plaintiffs’ Petition contains ten (10) separate counts, each seeking in excess of $25,000.00.

Plaintiffs’ Petition also contains a claim for the wrongful death of Roosevelt Moore arising out

of the accident. Therefore, the amount in controversy requirement is satisfied.

                               NOTICE OF REMOVAL IS TIMELY

       10.     Defendant Tradewinds Logistics, Inc. was served on December 17, 2018, so less

than thirty (30) days has elapsed since receipt of said initial pleadings by Defendant and this

removal is therefore timely.

       11.     Defendant files herewith a copy of all pleadings and orders served upon it. See

Exhibit A.

       WHEREFORE Defendant Tradewinds Logistics, Inc., by and through its attorneys, pray

the Court to accept its Notice for Removal, and enter any such orders as may be necessary to



                                            Page 2 of 3
   Case: 1:19-cv-00007-ACL Doc. #: 1 Filed: 01/15/19 Page: 3 of 3 PageID #: 95



effect the complete removal of this action from the Circuit Court of New Madrid County,

Missouri to the United States District Court for the Eastern District of Missouri and that further

proceedings be discontinued in the State Court and all future proceedings be held in this Court,

as the laws in such case provide.

                                     Respectfully submitted,

                                     ROBERTS PERRYMAN, P.C.


                                     /s/ Jason D. Guerra
                                     Jason D. Guerra #54567MO
                                     Steven A. Ahillen #64690MO
                                     1034 S. Brentwood Blvd., Suite 2100
                                     St. Louis, MO 63117
                                     (314) 421-1850; (314) 421-4346 Facsimile
                                     jguerra@robertsperryman.com
                                     sahillen@robertsperryman.com
                                     Attorneys for Defendant
                                     Tradewinds Logistics, Inc.


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing has been filed upon the court’s
electronic filing system this 15th day of January, 2019 to:

Brent A. Sumner
Andrew S. Martin
Samantha L. Indelicato
The Sumner Law Group, LLC
7777 Bonhomme Ave., #2100
Clayton, MO 63105
Telephone: 314-669-0048
Fax: 888-259-7550
brent@sumnerlawgroup.com
Attorneys for Plaintiff

                                                            /s/ Jason D. Guerra




                                           Page 3 of 3
